Citation Nr: 0825650	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, inter alia, denied the veteran's 
February 2004 claim for service connection for heart disease.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has heart disease.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An April 2005 letter provided to the veteran before the 
January 2006 rating decision satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The April 2005 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with a VA examination 
in July 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.





Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as organic heart 
disease, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for heart disease.  In his July 2006 notice of 
disagreement, the veteran asserted that he underwent surgery 
at VA medical center (VAMC) Ann Arbor for diabetic heart 
disease that same month.  In his September 2006 substantive 
appeal, the veteran asserted that he had a stent inserted, 
also in July 2006.  The veteran further alleged that the VA 
did not consider the evidence from VAMC Ann Arbor.

In April 2005, the veteran was granted service connection for 
peripheral vascular disease of the left and right lower 
extremities, as secondary to diabetes mellitus.  An analysis 
of the veteran's medical records, including the evidence from 
VAMC Ann Arbor, shows that the veteran has no diagnosis of 
arteriosclerotic heart disease.  The veteran appears to have 
misunderstood the nature of his diagnosis and treatment; an 
explanation follows.

In July 2006, the veteran reported to VAMC Ann Arbor and 
underwent the following procedures: an abdominal aortogram, 
selective engagement and angiography of the left external 
iliac artery, selective engagement and angiography of the 
left superficial femoral artery, left lower extremity runoff, 
a percutaneous transluminal angioplasty and stent of his left 
superficial femoral artery, and a percutaneous transluminal 
angioplasty of his left popliteal artery.

The abdominal aorta is the largest artery in the abdominal 
cavity.

The left external iliac artery is a large artery in the 
pelvic region that carries blood to the lower limb.

The left superficial femoral artery is a large artery in the 
muscles of the thigh.

The left popliteal artery is an extension of the superficial 
femoral artery, located just above the knee.

Arteries are blood vessels that carry oxygenated blood away 
from the heart.  Arteries are part of the vascular system, 
which is that part of the circulatory system which carries 
blood throughout the body.  See STEDMAN'S MEDICAL DICTIONARY 
136 (26th Ed., 1995).

As noted above, the veteran was granted service connection 
for peripheral vascular disease of the left and right lower 
extremities as secondary to diabetes mellitus in April 2005.  
The word "peripheral" refers to areas other than the 
immediate area of the heart.  In this case, the veteran's 
treatment in July 2006 at VAMC Ann Arbor was for vascular 
disease in the area of the abdomen (belly), pelvis (hip and 
groin), thigh, and knee, all of which are considered 
peripheral to the heart.  Therefore, the veteran's treatment 
in July 2006 at VAMC Ann Arbor was for the same peripheral 
vascular disease for which he was already service-connected.

The Board notes that the veteran's abdominal aortogram is a 
diagnostic procedure, and further notes that, in this case, 
the procedure revealed a normal distal aorta.

VA provided the veteran with an examination in July 2005 to 
determine whether he had atherosclerotic heart disease (also 
known as coronary artery disease).  The VA examiner studied 
the results of the veteran's April 2005 blood test, his 
February 2005 chest x-rays, his February 2005 
electrocardiogram (EKG), his February 2005 adenosine 
myocardial perfusion test, and his July 2005 arterial Doppler 
of both lower extremities.  Based on the results of those 
tests, the VA examiner found that the veteran had peripheral 
arterial (vascular) disease of both lower extremities, but 
showed no clinical evidence of coronary artery disease.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where as here, medical evidence fails to show 
that the appellant has the disability for which service 
connection is sought, there can be no valid claim for 
service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for heart disease, 
and it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.




ORDER

Service connection for heart disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


